 

EXHIBIT 10.14

 

Summary of Non-Employee Director Compensation

 

Each of our non-employee directors, including our Chairperson of the Board,
receives an annual cash retainer equal to $18,000 and each non-employee director
who serves as a member of our Audit Committee receives an annual retainer equal
to $2,000, while non-employee directors who serve as members of our compensation
or nominating and governance committees receive an annual retainer equal to
$1,000. In addition to the annual retainers, non-employee directors receive
$2,500 for each Board meeting attended in person, $750 for each Board meeting
attended telephonically and $750 for each committee meeting attended in person
or telephonically. Each non-employee director who serves as the chairperson of
our Audit Committee, Compensation Committee or Nominating and Corporate
Governance Committee receives, for services performed in such capacity, an
annual retainer of $12,000, $5,000 and $5,000, respectively, in lieu of the
retainer amount provided to members of those committees. We reimburse each
non-employee member of our Board for out-of-pocket expenses incurred in
connection with attending our Board and committee meetings.

 

Each non-employee director first appointed to our Board automatically receives
an initial option to purchase 30,000 shares of common stock upon such
appointment, which will vest over four years. In addition, at each annual
meeting, non-employee directors who were non-employee directors for at least six
months prior to the annual meeting will automatically receive an option to
purchase 10,000 shares of common stock, which will be immediately vested and
fully exercisable.

 

In addition to the amounts paid for service to the Board or any committee as
described above, the Lead Director receives an additional $5,000 per meeting for
each regularly scheduled quarterly Board meeting attended in person, $2,500 for
each Board meeting attended in person during the year that is not a regularly
scheduled meeting, and an additional $750 for each Board meeting attended
telephonically that is not a regularly scheduled meeting.

 

 

 